Citation Nr: 0119404	
Decision Date: 07/26/01    Archive Date: 07/31/01

DOCKET NO.  01-00 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether clear and unmistakable error is present in unappealed 
rating decisions of  May 1994 and April 1995.


REPRESENTATION

Appellant represented by:	Keith Miller, Attorney at Law 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel

INTRODUCTION

The appellant had active duty from November 1970 to 
August 1973 and from July 1976 to April 1979.  This matter 
comes before the Board of Veterans' Appeals on appeal from 
rating decisions of the Portland, Oregon, Department of 
Veterans Affairs VA Regional Office, the RO.  

In a hearing in May 2001, the appellant withdrew his 
allegation of clear and unmistakable error in the RO rating 
decision of 1993.

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 ("VCAA") was made law, and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In part, 
the VCAA specifically provides that VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VCAA further provides that 
the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
VCAA, Pub. L. No. 106-475, §  3(a), 114 Stat. 2096, __ (2000) 
(to be codified at 38 U.S.C.A. § 5103A). 

The provisions of the VCAA are silent as to their 
applicability to claims of clear and unmistakable error.  
However, the decisions of the appellate courts are clear that 
a valid claim of such error is premised upon legal, as 
opposed to factual argument, and that such factual scrutiny 
as may be undertaken is limited to the facts of record at the 
time of the challenged rating decisions.  See, e.g., Crippen 
v. Brown, 9 Vet. App. 412, 418 (1996); Caffrey v. Brown, 6 
Vet. App. 377, 383-384 (1994). 

In this matter, and as will be explained below, the appellant 
has been represented by legal counsel, who has been apprised 
of the relevant law pertaining to clear and unmistakable 
error; and who has further been accorded several 
opportunities to proffer argument or other substantiation in 
support of his claim.  In these circumstances, the Board is 
of the opinion that further development of a claim, 
necessarily to be evaluated upon scrutiny of a record 
established at the time of the challenged decisions, would 
not avail the appellant and would only serve to delay 
resolution of this matter.  See 38 U.S.C. § 7261(b); Reyes v. 
Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).     
  

FINDINGS OF FACT

1. By rating decision dated in May 1994 and in April 1995, 
the appellant's assigned disability rating for post-
traumatic stress disorder was evaluated as 30 and 50 
percent, respectively.

2. The appellant has not alleged, and the record does not 
show, that at the time of the May 1994 and April 1995 
rating decisions, the RO adjudicators were unaware of the 
correct facts of record, or that the statutory or 
regulatory provisions were misapplied to record then 
existing. 


CONCLUSIONS OF LAW

1. The appellant has not stated a cognizable claim of clear 
and unmistakable error in any rating decision.  38 
U.S.C.A. §§ 1155, 5107, 7105 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.104(a), 3.105(a), 20.201, 20.302 (2000).

2. Assuming arguendo that the appellant has stated a 
cognizable claim of clear and unmistakable error, the May 
1994 and April 1995 rating decisions were not clearly and 
unmistakably erroneous.  38 U.S.C.A. §§ 1155, 5107, 7105 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.104(a), 3.105(a), 
20.201, 20.302 (2000).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant requests that rating decisions issued in May 
1994 and April 1995 be reviewed for the presence of clear and 
unmistakable error.  He argues that because he had numerous 
periods of hospitalization interspersed among the rating 
decisions, for which he was assigned temporary total ratings, 
he should have received higher disability ratings in the 
decisions he now challenges.  


Factual Background

The record reflects the appellant first sought service 
connection for post-traumatic stress disorder by application 
received in October 1990.  At that time the record indicated 
in a January 1988 VA examination that the appellant was 
employed as a gas station manager.  

The appellant underwent a VA social and industrial survey in 
February 1991.  The appellant reported that after he was 
discharged from active service he was a chauffeur for four 
months, a truckdriver for six months, a truck-driving 
"rigger" for six months, and that he worked at a truck stop 
for approximately one year.  The appellant also reported that 
he worked at a gas station from about 1985 to 1988, and that 
thereafter he worked for a telecommunications company.  He 
reported that he was injured in January 1989 on an on-the-job 
accident.  The appellant reported that he left his employment 
because he got tired of the particular job.  

The appellant reported that he had been married for 16 years 
and that he had three children of his own, and two 
step-children.  He reported that all these children were 
"scared of him."  He reported that he had been violent with 
both his wife and his children.  The appellant reported that 
he was currently looking for employment.  Upon clinical 
examination the appellant reported that he had flashbacks of 
his Vietnam experience.  The appellant reported that he did 
not walk around at night.  He reported that he slept 
sporadically and would sometimes be up until 2 a.m. before he 
fell asleep.  He also stated that at other times he could 
fall asleep at about 10 p.m.  The appellant reported bouts of 
depression and a suicide attempt in late 1989.  The appellant 
also reported that he thought about suicide in late 1990.  
The appellant reported that he would rather be in the 
mountains than around people, and that he refused to have a 
gun in the house, because he had a fear that he may use it on 
others if he became angry.  The appellant reported 
hypervigilance and that numerous smells triggered 
recollections of his Vietnam experiences.  The appellant 
reported that he was then involved in counseling for his 
post-traumatic stress disorder symptoms and the examiner 
noted that the appellant appeared motivated to change.  The 
appellant reported that he was actively looking for work, but 
the examiner commented that, for the appellant to succeed in 
employment, the appellant would require a "flexible employer" 
who could deal with the appellant's anger.  The examiner 
commented that the appellant was clearly suffering from the 
effects of post-traumatic stress disorder, and that these 
symptoms inhibited his functioning both in his employment and 
in his daily life.  

The record indicates the appellant underwent a VA Agent 
Orange examination in January 1991.  Upon interview, the 
appellant reported that he had been under treatment for post-
traumatic stress disorder for the past two years.  He 
reported that he was then taking Prozac, and felt he was 
doing better.  The appellant then admitted to having 
occasional nightmares and some flashbacks of his Vietnam 
experiences.  He reported that the flashbacks were getting 
worse at the time of the examination.  He admitted to having 
outbursts of anger in the past, and that he had sometimes 
become violent.  He stated that the latter were improving at 
the present time.  

The appellant underwent a VA psychiatric examination in 
April 1991.  The appellant reported that he was currently 
working for a medical supply company and that he repaired 
electronic wheelchairs.  He reported that he had been working 
there since February 1991.  Prior to that time, he reported 
that he was employed as a subcontractor for a 
telecommunications company.  He reported that he left that 
job in January 1989, after he had been injured in an 
accident.  He also stated that prior to that time he worked 
for the telephone company for five years after he left 
military service in 1989.  

The appellant reported at that time that, while he was living 
alone, he had been married to his wife for 17 years but was 
then separated.  He stated that the couple was then trying to 
reconcile.  The appellant reported that he was having sleep 
difficulty which had been chronic since 1977.  He reported 
flashbacks and nightmares on a regular basis occurring from 5 
to 6 times per week.  He described himself as a loner and 
felt like it was difficult for him to become close to any 
friends.  He reported that he became angry when he was not 
listened to.  He also reported that he was having 
hypervigilance and startle response.  

The examiner reported that the appellant was alert, oriented 
and cooperated.  The examiner commented that the appellant 
appeared to sleep poorly despite being prescribed the use of 
Prozac medication.  The examiner further reported that the 
appellant's flashbacks occurred during conscious periods.  
The appellant reported suicidal intent on a recurrent basis.  
The examiner commented that the appellant was competent to 
managing funds given to him by the VA.  The examiner opined 
that the appellant had moderately severe post-traumatic 
stress disorder symptoms which impaired his social 
functioning, but which had not impaired his occupational 
functioning.

By rating decision dated in July 1993 the appellant was 
granted service connection for post-traumatic stress disorder 
and a 30 percent disability evaluation was assigned.  The 
appellant was advised of the rating decision and the assigned 
disability rating by letter dated in August 1993.  The letter 
notifying the appellant of this rating decision indicates the 
appellant was at that time afforded a VA Form 4107 explaining 
his procedural and appellate rights.  The record does not 
reflect that the appellant thereafter appealed the rating 
decision. 

The appellant was thereafter hospitalized from January 23, 
1994, to March 7, 1994, for treatment of his post-traumatic 
stress disorder.  The hospitalization report reflects that 
the appellant reported that he had a recent argument with his 
wife and that he was grieving over the death of his mother.  
He stated that he had been suffering from recurrent 
nightmares with cold sweats and an inability to control his 
emotions as well as poor control over his anger.  The 
appellant also reported that he had claustrophobia and that 
he feared small areas or crowded places.  The appellant also 
stated that he had once tried to harm himself by stabbing 
himself in the chest with a knife 4 or 5 years previously.  
However, the appellant then denied any overt suicidal 
intention.  The appellant reported repeated flashbacks.  He 
also reported having startle reaction and a fear of being in 
an enclosed or isolated area or in crowded places.  

Upon clinical examination, the appellant appeared to be 
cooperative and had good eye contact with the interviewer.  
His motor behavior was noted to be appropriate and normal.  
He was noted to be tense and apprehensive and emotional 
lability was noted.  The appellant's speech was rational and 
described as well focused.  The examiner commented that the 
appellant was extremely preoccupied with experiences in 
Vietnam and that he was reporting recurrent nightmares and 
waking up in a cold sweat.  There was then noted no evidence 
of delusions or hallucinations, and he was well oriented as 
to time, place, and person.  The appellant also was noted to 
have a fair memory for recent and remote events.  His 
attention and concentration were noted to be relatively 
intact.  The examiner commented that the appellant appeared 
to be functioning at an average range of intelligence with a 
sufficient fund of knowledge.  He was noted to have fair 
insight and judgment.  Upon discharge, the appellant was 
opined to be capable of returning to activity.  He was also 
considered competent to handle VA funds and was not 
considered suicidal or assaultive at the time of his 
discharge.  

By rating decision dated in May 1994 the appellant was 
granted a temporary total rating for hospitalization for the 
foregoing period.  An increased disability evaluation for 
post-traumatic stress disorder, greater than 30 percent was 
denied.  The appellant was advised of his appellate rights as 
to these rating decisions in the forwarding letter dated 
May 26, 1994. 

The record reflects that the appellant was rehospitalized at 
a VA facility on July 20, 1994, and so remained until 
August 18, 1994.  He was treated at this time for post-
traumatic stress disorder.  The appellant reported having 
continuing complaints of depression.  He reported continuing 
symptoms of post-traumatic stress disorder including 
nightmares and startle response.  The appellant also 
reiterated that he had anger problems and that he was 
isolating himself and had difficulty in establishing and 
maintaining relationships.  

Hospital notes reflect that upon admission, the appellant was 
noted to be cooperative and pleasant.  He was appropriately 
dressed and clean.  The appellant displayed normal 
psychomotor activity, although his affect was blunted.  His 
speech was noted to be regular, it had a regular rate and 
rhythm.  The examiner commented that the appellant's thoughts 
were goal-oriented, and he expressed no delusions during the 
interview.  The appellant also denied any auditory 
hallucinations.  The appellant again reiterated having 
flashbacks of Vietnam.  His memory, short term and long term, 
appeared to be intact.  The appellant also had good attention 
and concentration, and his fund of knowledge was average.  
His insight and judgment appeared to be good.  

By rating decision dated in October 1994, the appellant was 
granted a temporary total rating of 100 percent for the 
period of hospitalization beginning in July 1994.  

Subsequently received was a record of a VA hospitalization 
for a period from May through June 1994.  The appellant was 
then treated for post-traumatic stress disorder.  The 
appellant was noted to have reported to the hospital 
complaining of depression and inability to sleep and suicidal 
ideation.  Upon intake mental status evaluation the appellant 
was noted to be well groomed, alert, cooperative, and normal 
in psychomotor activity.  His affect was noted to be 
appropriate and his thoughts and speech were described as 
well focused.  The appellant was oriented in all three 
spheres, and his memory was intact for recent and remote 
events.  The appellant denied any hallucinations and no 
delusion was noted.  The appellant was attentive and of 
normal intellect, he had what was described as some insight 
and fair judgment. 

The record reflects that after receipt of the hospitalization 
report, a rating decision dated in December 1994 granted the 
appellant a 100 percent temporary total rating  for the 
period from May 2, 1994, to June 30, 1994.  A 100 percent 
temporary total rating was also granted for the period of 
hospitalization from July 20, 1994, to August 30, 1994.  The 
appellant was advised of this rating by letter dated 
January 4, 1995.  He was also advised of his rights to 
appeal.  

The appellant underwent a VA post-traumatic stress disorder 
examination in February 1995.  He was noted to be unemployed 
at that time.  The appellant reported that he slept poorly 
and that he was usually up until 3 or 4 in the morning.  He 
reported that he slept during the day.  The appellant was 
noted to weigh between 235 and 240 pounds and expressed the 
desire to lose weight.  

Upon clinical examination he was noted to be quite anxious 
and the examiner noted the appellant did "a lot of sighing" 
and a lot of moving around in his chair.  The appellant had 
good eye contact, and was noted to be "very cordial."  
Although the  appellant complained of trouble focusing, the 
examiner noted that he was able to respond to all questions 
and was following the examiner objectively.  The appellant's 
speech was noted to be clear, his affect was one of anxiety 
and moderate depression.  He was noted to be oriented to 
time, except for the day of the week.  The examiner opined 
that the appellant was able to manage his finances and 
benefits.  He was diagnosed to have chronic post-traumatic 
stress disorder.  A GAF score of 45 was assigned.  

The appellant also underwent a social and industrial survey 
conducted by a VA examiner.  The examiner noted that the 
appellant had been separated from his wife for five years, 
but that they had recently reconciled, although the 
relationship was "real shaky."  The appellant reported that 
he did not like to be around people, nor did he like to meet 
new people.  The appellant stated that his temper was his 
problem, but that he tried to walk away from difficulties, 
rather than act violently.  The appellant reported that he 
would go horseback riding or walking twice a week, and stated 
that at times he was gone for several days.  He added that he 
still had nightmares once or twice a week, and stated that 
they were "not about true things any more."  The appellant 
stated that these nightmares were "bizarre," and that 
sometimes his family members were involved in these 
nightmares.  He stated that he had continued difficulty 
sleeping at night and stated that he slept better during the 
day.  The appellant reported that he conducted checks of his 
property and his doors and windows.  He reported that when he 
used the car he usually took a knife or a rifle.  The 
appellant stated that he had continued flashbacks, intrusive 
thoughts and depression.  The appellant also reported that he 
had suicidal ideation.  The appellant stated that he had not 
worked since February 1991.  

Although the social worker opined that the appellant was not 
then employable, the psychiatric examiner noted that the 
appellant had diabetes, obesity, asthma, gastrointestinal and 
orthopedic problems; the latter assigned a Global Assessment 
of Function (GAF) score of 45.  [See Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995) (observing that GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness" under the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p.32.] GAF scores ranging  from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Carpenter at 242.  

The appellant was rehospitalized at a VA facility from May 17 
to June 30, 1995, and treated for post-traumatic stress 
disorder.  

By rating decision dated in April 1995 a 50 percent 
evaluation was assigned for the period beginning on 
September 1, 1994.  By rating decision dated in August 1995, 
a 100 percent disability evaluation was assigned for post-
traumatic stress disorder, effective May 1995.  

In October 2000, the appellant through counsel proffered a 
copy of an October 1995 determination by the Social Security 
Administration  finding him to be "disabled" within the 
meaning of the agency's application regulation.   


The Applicable Law

The decision of a duly constituted rating agency . . . will 
be final and binding  . . . based on evidence on file at that 
time and will not be subject to revision on the same factual 
basis . . .."  38 C.F.R. § 3.104(a); see also 
38 U.S.C.A. 5108.  The only exception to this rule is when 
the VA has made a "clear and unmistakable error" in its 
decision.  38 C.F.R. § 3.105(a); see also 38 U.S.C.A. 
§ 7103(c) (BVA may correct "obvious error" on its own 
initiative).  Under such circumstances, the decision will be 
reversed or amended, and it will have the same effect as if 
the corrected decision had been made on the same date as the 
reversed or amended decision.  38 C.F.R. § 3.105(a).  If this 
exception does not apply, the decision is final and may be 
reopened only upon the presentation of "new and material 
evidence."   A determination on a claim by the agency of 
original jurisdiction of which the claimant is properly 
notified shall become final if an appeal is not perfected.  
38 C.F.R. § 20.1103.

Clear and unmistakable error arises in situations where 
"[e]ither the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory provisions 
extant at the time were incorrectly applied."  Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992); see Crippen v. 
Brown, 9 Vet. App. 412, 418 (1996); Allin v. Brown, 6 Vet. 
App.  207, 214 (1994) (Because the VA Physicians' Guide for 
Disability Evaluation Examinations is neither a statute nor a 
regulation, the failure to properly apply its guidelines 
cannot constitute clear and unmistakable error.  Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory or regulatory provisions to the correct and 
relevant facts.  Thus, in order for clear and unmistakable 
error to exist, there must have been a failure to apply the 
appropriate regulations or statutes.)  The error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made."  Id.; see also Olson v. Brown, 5 Vet. App. 430, 433 
(1993); Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  

A claim of clear and unmistakable error must be based upon 
the record as it existed at the time of the challenged 
decision.  An alleged failure in the duty to assist by the RO 
may never form the basis of a valid claim of clear and 
unmistakable error, because it essentially is based upon 
evidence that was not of record at the time of the earlier 
rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 
(1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  The 
fact that medical knowledge was not advanced to its current 
state may not form the basis for a valid claim of clear and 
unmistakable error, because it is premised upon facts that 
were not then of record.  Porter v. Brown, 5 Vet. App. 233, 
235-236 (1993).

"Clear and unmistakable error" has been defined to mean an 
administrative error during the adjudication of the claim; 
that is, the VA's failure to apply correct statutory and 
regulatory provisions to the correct and relevant facts.  See 
generally Wipprecht v. Derwinski, 2 Vet. App. 131, 132 
(1992); Henry v. Derwinski, 2 Vet. App. 88, 90 (1992); 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  "Clear 
and unmistakable error" is more than a difference of opinion.  
38 C.F.R. § 3.105(b).  It has been recognized that a claimant 
seeking to obtain retroactive benefits by proving that the VA 
has made a "clear and unmistakable error" has a much heavier 
burden than that placed upon a claimant who attempts to 
establish his prospective entitlement to benefits.  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991); See also Berger v. 
Brown, 10 Vet. App. 166, 169 (1997) (Recognizing a claimant's 
"extra-heavy burden" of persuasion before the Court in a 
claim of clear and unmistakable error).  

For a claim of clear and unmistakable error to succeed, it 
must be shown that the RO committed an error of law or fact 
that would compel later reviewers to the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Elkins v. 
Brown, 8 Vet. App. 391, 396 (1995); see Eddy v. Brown, 9 Vet. 
App. 52, 57 (1996).  

It is an "unassailable proposition" that the mere use of 
the term "clear and unmistakable error" by a claimant 
seeking such review is insufficient to raise the issue.  Fugo 
v. Brown, 6 Vet. App. 40, 43-44 (1993).  It is well-settled 
that a claimant must state with specificity the claimed clear 
and unmistakable error asserted to have resulted in the 
erroneous prior determination.  Soloman v. Brown, 6 Vet. App. 
396, 401 (1994); see  Cole v. West, 13 Vet. App. 268 (1999); 
Marso v. West, 13 Vet. App. 260 (1999). 


Analyses

Preliminary Matter:  The Allegation of Clear and Unmistakable 
Error:

As noted above, it is the claimant's burden to allege with 
some degree of specificity what error in prior rating 
decisions constitutes a clear and unmistakable breach of law.  
Fugo, supra.  Review of the record in this matter reveals 
that the appellant has failed to do so.

The appellant's initial clear and unmistakable error 
allegation is found in his claim, received in May 1999.  Then 
acting pro se, the appellant cited the fact that he was 
hospitalized, as reviewed above, on several occasions between 
1990 and  1994, and stated that he claimed "a" clear and 
unmistakable error was made in rating decisions dated after 
1990.

The record reflects that the August 1999 rating decision 
denying the appellant's claim was then forwarded to the 
appellant, his counsel, and to his service organization.  In 
turn, the rating decision set forth in part that a successful 
claim would be based upon the law and the evidence that 
existed at the time of the attacked decision, and that the 
appellant's claim failed because such assertion challenged an 
exercise of judgment which cannot be characterized as 
undebatably erroneous.  

The appellant's September 1999 Notice of Disagreement, filed 
through legal counsel, did not allege the nature of the 
alleged error in the rating decisions.  In the Statement of 
the Case, issued in December 1999, the appellant through 
counsel was advised of the provisions of 38 C.F.R. § 
3.104(b), in part providing that a final RO decision "shall 
not be subject to revision on the same factual basis."  

In January 2000, the appellant through counsel advised the RO 
that his appeal was based upon "a difference of opinion," 
and requested a hearing.  

During the July 2000 RO hearing, and the May 2001 Travel 
Board hearing the appellant through counsel mentioned no 
statute, regulation or precedent that had been violated in 
the earlier rating decision.  During the latter occasion, the 
appellant argued that the refusal to grant him an earlier 100 
percent disability rating was "unreasonable," and that his 
argument was "more factual than anything else" in that the 
RO's error was in "not addressing the hospitalizations.  See 
transcript (T.), pages 4 to 5.  The appellant further 
specified that he did not attack the July 1993 and April 1995 
rating decisions.  (T. 6, 9).  

In short, having been continually advised of the legal 
requirement to allege the nature of the claimed clear and 
unmistakable error, the appellant has failed to do so with at 
least a modicum of detail.  The appellant's essential 
argument throughout the pendency of this matter is as stated 
in May 2001 Travel Board hearing:  a factual argument that 
the RO should have accorded more probative weight to the 
reports of VA hospitalization in assigning the non-temporary 
disability ratings for the service-connected psychiatric 
disorder.  

Because the appellant has failed to allege clear and 
unmistakable error with the requisite degree of specificity, 
the Board denies the claim on this primary basis.  
However, because the Board has the fundamental authority to 
decide a claim in the alternative, scrutiny will nonetheless 
be had upon both the evidence of record and the law as it 
existed at the time of the challenged rating decisions.  See 
Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing 
Holbrook v. Brown, 8 Vet. App. 91, 92 (1995). 




The May 1994 Rating Decision:

In May 1994, the appellant's psychiatric disorder was rated 
as 30 percent disabling.  Such an evaluation was assigned 
when there was definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people. The psychoneurotic symptoms resulted in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  When the ability to establish and maintain 
effective or favorable relationships with people was 
considerably impaired and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment, a 50 percent rating was warranted.  38 C.F.R. 
§ 4.132, Code 9411. 

The RO had last been apprised through an April 1991 VA 
examination that the appellant was employed as an electric 
wheelchair repairman.  No information from that time to the 
time of his hospitalization had been obtained to the 
contrary.  It was noted at the time of his hospitalization 
that the appellant had had an argument with his wife, was 
grieving over the death of his mother, and that he was having 
recurrent nightmares, and that he was having difficulty 
dealing with crowds and his emotions.  

Although the appellant had reported he had stabbed himself up 
to 5 years earlier, he expressed no then present suicidal 
intention.  He did not relate that he was estranged from his 
wife or unemployed.  Most critically, during the course of 
his hospitalization, the appellant was cooperative, his 
behavior was appropriate and normal, he was oriented as to 
time, place and person and he had a fair memory with fair 
insight and judgment.  Although he reported having nightmares 
and  nightsweats, these were noted to lessen with medication, 
which in turn had no side-effects reported.  There was no 
evidence of hallucinations or delusions.  The appellant was 
competent to handle funds, and was evaluated as being capable 
of returning to his prehospital activity on discharge.

Given these matters of record, it cannot be stated that RO 
adjudicators failed to apply the correct statutory or 
regulatory law in their May 1994 decision.  The RO noted that 
the appellant's symptoms, which had led to his voluntary 
admission, had diminished at the time of his release from the 
hospital.  The RO noted the examiner's classification of the 
appellant's disorder, the hospital report in its whole, and 
applied the then existent regulatory provisions to the facts 
then before it.  

The RO properly applied the provisions of the Schedule for 
Rating Disabilities, and 38 C.F.R. § 4.29 in assigning a 
temporary total rating for the period.   No suggestion of 
clear and unmistakable error as that term is defined in law 
can be gleaned from review of the May 1994 rating decision in 
view of the record then existent.  

The April 1995 Rating Decision:

In April 1995, the Schedule for Rating Disabilities was 
unchanged from May 1994, and the appellant's disorder was 
evaluated as 50 percent disabling.  Such an evaluation 
contemplated a severity indicative of the ability to 
establish and maintain effective or favorable relationships 
with people being considerably impaired and because of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels were so reduced as to result in 
considerable industrial impairment, a 50 percent rating was 
warranted.  In order for a 70 percent rating to be assigned, 
symptoms would need to approximate a finding that the ability 
to establish and maintain effective or favorable 
relationships with people was severely impaired, and the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  38 C.F.R. § 4.132, Code 9411. 

At the time of the April 1995 rating decision, evidence was 
of record indicating that the appellant had been hospitalized 
in July 1994.  Similar to the previous hospitalization, it 
was noted that the appellant was having nightmares and 
flashbacks.  However, he was cooperative and pleasant during 
the hospitalization, and his memory and concentration was 
good, as was his insight and judgment.  No indication was of 
record that the appellant had become unemployed, or that he 
had become estranged from his spouse.  

The appellant's August 1994 hospitalization report reflects 
that he again was voluntarily admitted, with complaints or 
sleeplessness, depression, and a contemplation of suicide.  
Upon his discharge, however, the appellant was noted to be 
"no longer severely depressed," and was again deemed 
competent to handle funds.  In  November 1994, the RO 
obtained a copy of a January 1991 VA "Agent Orange" 
examination, indicating in part that at the time of that 
examination, the appellant had been separated from his wife 
for 7 months.   

The February 1995 VA examination may be characterized as 
indicating that the appellant had continued sleeplessness due 
to nightmares, flashbacks, and tension with his spouse.  
However, his speech was noted to be clear, and he was 
oriented as to time, save for the day of the week.  He had 
good, and developing insight, and he was able to manage 
funds.  In the February 1995 Social Industrial Survey, it was 
noted that the appellant had reconciled with his wife, 
although their relationship was difficult.   Further, 
although the social worker opined that the appellant was then 
likely unemployable, the psychiatric examiner also noted that 
the appellant had a wide range of other physical difficulties 
including obesity, and respiratory, orthopedic and 
gastrointestinal disorders.    
In its April 1995 rating decision, the RO evaluated the 
foregoing evidence and found that the appellant's psychiatric 
disorder had resulted in considerable social and industrial 
impairment.  Contrary to the appellant's current contention, 
it noted that he had been hospitalized on several occasions, 
and weighed such evidence accordingly.   

Finally, as noted above, a valid claim of clear and 
unmistakable error may only be premised upon the record as it 
was then presented to examiners.  The appellant's late 
submission of his Social Security Administration report does 
not avail him in this regard.  VA was not on notice that the 
appellant was in receipt of Social Security Administration 
benefits until it received the award letter in October 2000.  
A failure in the duty to assist to request such records, or 
information from the appellant that such had been granted 
that would have led to their retrieval, cannot as a matter of 
law be the basis for a claim of clear and unmistakable error.  
Tetro v. Gober, 14 Vet. App. 100, 106 (2000); Baldwin v. 
West, 13 Vet. App. 1, 7 (1999).  



ORDER

Clear and unmistakable error not having been pled or found in 
the rating decisions of  May 1994 and April 1995, the claim 
is denied.


		
	G. H. SHUFELT  
	Member, Board of Veterans' Appeals



 

